[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The defendants' motion for summary judgment is denied because there are triable issues of fact. First, as argued by the plaintiff, there is an issue regarding the character of the CT Page 7356 defect on the defendants' property, specifically, whether the plaintiff should have been able to ascertain the defect with his senses. Second, there is an issue as to whether the defendants had knowledge of consistent entry upon their land such that they had constructive knowledge of entrants and an accompanying duty to warn. Salaman v. City of Waterbury, 246 Conn. 298,717 A.2d 161 (1998) Finally, there is an issue as to the legal status of the plaintiff as an entrant upon the defendants' property. Id.
The motion for summary judgment is, therefore, denied in accordance with Connecticut law pertaining to entrants upon property as enunciated in Salaman v. City of Waterbury, supra,246 Conn. 298; Maffucci v. Royal Park Limited Partnership,243 Conn. 552, 707 A.2d 15 (1998); and Morin v. Bell  CourtCondominium Assn., 223 Conn. 323, 612 A.2d 1197 (1992).
GILL, J.